 METROPOLITAN LIFE INS. CO.MetropolitanLifeInsurance CompanyandInsuranceWorkersInternationalUnion,AFL-CIO, Peti-tioner.Case 13-RC-9051June16, 1971ORDERCLARIFYING CERTIFICATIONBY MEMBERS BROWN,JENKINS, ANDKENNEDYIn a Decision on Review issued August 21, 1963, theBoard found in agreement with the Regional Directorfor Region 13 that, based on the line of progressionfrom agent to Metropolitan Insurance Consultant,hereafter also called MIC or consultant, the frequentcontact between the two groups, and their similarsupervision, the MICs should be included in the unitfound appropriate. On October 14, 1963, the RegionalDirector certified the Petitioner as the exclusive collec-tive-bargaining representative of the Company's em-ployees in the following unit:AllMetropolitan Insurance consultants and allcanvassing agents, regular and office accountagents of the Employer at the District Offices anddetached offices located within the city limits ofChicago, Illinois, but excluding retired agents,managers, assistantmanagers,watchmen, andsupervisors as defined in the Act.After proceedings held in which the Company wasfound to have refused to bargain in violation of Section8(a)(5)of the National Labor Relations Act, asamended,' the Board, by order dated June 3, 1966,granted the Company's motion to reopen the record inthat proceeding on the limited ground set forth in theRespondent's motion, to wit, that since the initial deci-sion in the representation'case there had been changesin the Company's organizational and operational struc-ture which would compel the Board to exclude theMIC's from any unit which included agents. Specifi-cally, the Respondent alleged that the "line of progres-sion"' from agents to consultants no longer exists sincemost of the consultants are persons who have neverbeen 'employed by the Company in any capacity; thatthe MIC's are separately supervised by unit managers;that the Friday meetings, on which rested the Board'sfinding that there was frequent contact between MIC'sand agents, have been discounted; and that the Com-panyhas plans to house the MIC's separately from theagents, as manifested by the two such offices opened inthe city of Chicago.By' Supplemental Decision and Order dated March26, 1'970,2 the' Board adopted the Trial Examiner'sfinding that the alleged changes did not require the233exclusion of the MIC's from the unit found appropri-ate.The Trial Examiner found that company policystill indicates that the position of MIC is open toagents, although only a limited number of agents con-tinue to seek to become MIC's and therefore the line ofprogression from agent to MIC still exists; that thedistrictmanager, who previously had overall super-vision of MIC's and agents, continues to be primarilyresponsible for the recruitment, appointment, training,and supervision of both the MIC's and agents; thatseparate and intermediate supervision by unit manag-ers is not conclusive on the question of the appropriate-ness of the larger unit; and, finally, that, although thechanges in structure have eliminated the frequent con-tacts between MIC and agent by eliminating the Fridaymeetings and providing the MIC's with private andsemiprivate offices, the absence of frequent contactsdoes not in all cases establish an absence of communityof interest. The Trial Examiner noted that the infre-quent contact existing between MIC and agent is notnecessarily determinative of the community of interest,since such infrequency of contact also -exists betweenMIC's themselves in the various offices of the Com-pany, and certainly it cannot be said that such infre-quent contact among MIC's is evidence of a lack ofcommunity of interest among them. The Trial Exam-iner concluded, in light of Board precedent' and sincetheMIC's and agents in the city of Chicago still per-form similar work, with the same working conditionsand compensation as before, that they continue to havea community of interest which makes the inclusion ofboth in the same unit appropriate for the purposes ofcollective bargaining under the Act.The Trial Examiner went on to find, however, thatbecause the MIC's in the two new "ordinary" offices,which had opened in the city of Chicago since theBoard's original unit determination, had a communityof interest with their counterparts in the,district offices,aswell as with the agents, they were encompassedwithin the "intendment," if not the language, of theBoard's certification. He therefore recommended thatthe unit description be clarified to avoid later confusionas to whether the MIC's in the new ordinary officeswere or were not to be included in the unit. The Boarddid not adopt that recommendation of the Trial Exam-iner on the sole ground that his determination wentbeyond the scope of the limited remand. We noted thatif clarification, of the unit was called for it should be ina separate proceeding initiated upon proper petition.But, as indicated, we reaffirmed our determination thatthe unit heretofore found appropriate in Case 13-RC-146 NLRB 972.181 NLRB No 133'North CarolinaMutual LifeInsurance Company,109 NLRB 625191 NLRB No. 54 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD9051,which included the MIC's,was an appropriateunit 4On a subsequent motion by the Union the Board byorder dated July 15,1970,severed the above-entitledrepresentation proceeding from the companion com-plaint case(Case 13-CA-5981)and ordered that ahearing be held before a duly designated hearing officerfor, the purpose of clarifying the certification in therepresentation case.Pursuant to the Board's order, a hearing was heldbeforeHearing Officer William D. Boetticher. Bothparties appeared and participated in the hearing.Pursuant to the provisions for Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudicialerror was committed.They are hereby affirmed.Upon the entire record in this case including thebriefs of the parties,the Board finds:Currently there are five new"ordinary"offices, orall-MIC offices,in the city of Chicago.Of the morethan 200 MIC's in Chicago, 91 are assigned to the allMIC offices.These offices were initially staffed by thetransfer of MIC's and agents, who desired a transferand were found acceptable as MIC's, from the districtcombination offices and by new hires.'The opening ofthe all-MIC offices has not resulted in any changes inthe functions,duties, compensation, or benefits of theMIC's. The MIC's concentrate,as they did before, onthe sale of life insurance in amounts exceeding$1,000,on accident and health insurance, business insurance,group life insurance,pension plans,and estate planningcoverage.Agents, however,as had been pointed. out,are also authorized to sell the, same forms of insuranceas are the MIC's,although their primary function is tosell industrial insurance not in excess of $1,000, and,unlike the premiums for ordinary insurance which arecollected by'mail, premiums for industrial insuranceare collected on a periodic basis at the home of thepolicyholder.The Employer's arguments for the exclusion of theall-MIC offices from the certified unit rest on the asser-tions that:(1) the offices are physically separate; (2)there is virtually no contact among personnel from thevarious offices;(3) there is separate supervision, sincethe all-MIC offices have been under the supervision oftheir own district managers;(4) there are no transfersor interchanges of employees among the various offices,interchange in fact being forbidden by company poli-181 NLRB No. 133. We find without merit Employer's contention thatthe Board should now reconsider the inclusion of MIC's with agents in thecombination offices'Apparently'the vacancies created in the combination offices by thetransfers were filled by new lures of both consultants and agents.ties and practices;and (5)the training of MIC's isseparate.But, we do not regard such a change in orga-nizational or operational structure alone which leads toa physical separation of some employees or a change insupervision and employee contacts because of suchphysical separation destructive of the community ofinterest that we have found to exist between the MIC'sand agents.As was noted in our original representationdecision,95 percent of the MIC's employed in Chicagohad formerly been agents,and, contrary to the Em-ployer's contention, there is no,persuasive evidence inthe present record that the line of progression fromagent to MIC no longer exists.For one thing,the Em-ployer concedes that the new ordinary offices werestarted in part with agents.And, for another,while theEmployer maintains that it no longer has a policy toencourage the transfer of agents from combinationoffices to the all-MIC offices,since it is no longer re-garded as a promotion for the agent,such policy is notreflected in its "Manual of Instructions for DistrictManagement."Whether referred to as a promotion oras a "competitive"transfer, as the Employer now pre-fers to call it, the line of progression from agent toconsultant is not precluded. The manual,as the partieshave stipulated,still guides the policies of the Com-pany.The manual specifically provides:It is the Agency/MIC Manager's responsibility tobring to the attention of the District Manager anyAgent who expresses interest in the MIC program.It is the responsibility of the District Manager andtheMIC Manager to discuss with the AgencyManager any Agent they believe should be consid-ered for the MIC program.Insofar as the manual shows,the desirability of promo-tion from agent to MIC has not lessened,if,as themanual discloses,both the Agency and MIC managersare eligible for a"promotion award" where such pro-motion takes place.In addition,the manual indicatesunder its "General Rules," that there are duties andresponsibilities as well as certain fringe benefits that arecommon to both consultants and agents.We are persuaded, on the record as a whole, thatnotwithstanding the physical separation of some MIC'sfrom the combination offices, there still exists a com-munity of interest,lodged essentially in the facts thatthe nature of the product sold by agents and consult-ants is basically the same,that is, insurance;that theMIC's in the all-MIC offices have a community of in-terest with the MIC's in the combination offices; andthat the line of progression from agent to MIC is stillopen.Accordingly,we grant the Union's petition forclarification and hereby clarify the unit by includingthe MIC's in the all-MIC offices in the certified unit. METROPOLITAN LIFE INS. CO.235ORDERIt ishereby ordered that the certification heretoforeissued inCase 13-RC-9051 be, and it herebyis,cla-rified by specifically including in the appropriate unittheMetropolitan Insurance Consultants employed inthe all-MIC offices within the city of Chicago, Illinois.